internal_revenue_service number release date index number ---------------------------------- ---------------------------------- ---------------------------------------- ------------------------- department of the treasury washington dc person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-112161-12 date date legend taxpayer tr sec_1 tr sec_2 tr sec_3 llc llc llc llc llc llc ---------------------------------------------------------------------------------------------- ----------------------- ---------------------------------- --------------------------------- ------------------------------ ------------------------------ -------------------------------------------------------- --------------------------------------------------------- ------------------------------------------------------------------- ------------------------------------------------------------------ --------------------------------- partnership -------------------------------- owner state --------------------------------------- ------------- plr-112161-12 date date date date date date date a b c ---------------------- ---------------------- ------------------------ -------------------- ------------------ ------------------- ------------------- ---- ---- -------------- dear --------------------------- this responds to the letter dated date submitted by your authorized representative on behalf of taxpayer taxpayer requests that the internal_revenue_service rule that certain payments described below constitute rents_from_real_property under sec_856 of the internal_revenue_code_of_1986 as amended the code and that gain recognized from certain transactions with respect to its real_property constitutes gain from the sale or disposition of real_property for purposes of sec_856 and sec_856 facts taxpayer is a corporation incorporated in state that has elected under sec_856 to be treated as a real_estate_investment_trust reit for federal_income_tax purposes taxpayer owns an approximately a-percent interest in partnership a limited_partnership treated as a partnership for federal_income_tax purposes partnership owns an approximately b-percent interest in owner a limited_liability_company treated as a partnership for federal_income_tax purposes partnership wholly plr-112161-12 owns tr sec_1 a corporation that has jointly elected with taxpayer to be treated as a taxable_reit_subsidiary under sec_856 of the code and llc which is a limited_liability_company that for federal_income_tax purposes is disregarded as an entity separate from partnership owner owns a 100-percent interest in each of llc llc llc and llc each of which is a limited_liability_company that for federal_income_tax purposes is disregarded as an entity separate from owner owner also owns percent of tr sec_2 a corporation that has jointly elected with taxpayer to be a taxable_reit_subsidiary under sec_856 of the code tr sec_2 owns percent of tr sec_3 a limited_liability_company that has elected to be treated as a corporation for federal_income_tax purposes and has jointly elected with taxpayer to be a taxable_reit_subsidiary under sec_856 of the code llc owns a 100-percent interest in llc a limited_liability_company that for federal_income_tax purposes is disregarded as an entity separate from its owner taxpayer’s principal activity through its interest in owner is the sale of standing timber to unrelated third parties or a trs pursuant to agreements described in sec_631 owner owns directly or indirectly through its disregarded entities approximately c acres of commercial timberlands owner’s real_property holdings generally comprise an interest in the surface and air rights above the surface a surface estate as well as an interest in subsurface rights a subsurface estate in some cases however owner holds only a surface estate or only a subsurface estate as a derivative of its current or prior ownership of timberland owner holds interests in various natural_resources associated with its subsurface estates by contract or state law such interests typically include the use of the surface estate as necessary to explore for and exploit any identified deposit mineral leases owner through its disregarded entities entered into leases with unrelated third parties on date three leases and date one lease each lease grants the lessee the exclusive right to enter upon and use the designated parcels for the exploration for and production of specified minerals each lease permits the lessee to use the surface of the leased property associated with the subsurface estate for all purposes incident to exploration and a right but no obligation to produce and transport specified minerals taxpayer retains rights to minerals not described in a lease and retains a right of reversion pursuant to which all interests in the leased property that are conveyed to lessee revert to taxpayer as of the termination of the nonproducing term as defined below or abandonment of any portion of the property subject_to the lease plr-112161-12 the lease agreements divide the term of the lease into a period before discovery and production of the covered mineral in paying quantities the nonproducing term and the period after the production term the nonproducing term of the leases varies from to years during such time the lease grants the lessee an exclusive right of control_over taxpayer’s interest in the property and use of the surface as necessary for exploration for the mineral a lessee is permitted to enter the surface associated with the leased property at any time and to construct certain improvements necessary for exploration for the mineral in consideration for such rights a lessee makes payments specified in the lease upon execution of the lease the lessee makes an initial payment of a fixed amount set forth in the lease initial rent which entitles the lessee to use of the property for a period of one year for a lease to remain in effect with respect to a portion of the leased property for each remaining year of the nonproducing term the lessee must by the end of the preceding year either a commence drilling operations on such portion or b pay an additional fixed annual rent of a set amount per acre delay rent for such portion neither initial rent nor delay rent is refundable or creditable against any amounts payable in any production term during the nonproducing term taxpayer will not directly or through partnership or owner provide any services or conduct any active trade_or_business with respect to its interest_in_real_property taxpayer will not claim any depletion in respect of delay rent or initial rent the production term with respect to any portion of a leased property begins when the lessee commences drilling operations with respect to such portion of the property during the production term lessee has the right to enter upon and use the property for production taxpayer receives as compensation a royalty that represents a share set forth in the lease of the mineral produced during both the nonproducing term and the production term a lessee is also required to compensate taxpayer for all costs of investigation mitigation restoration and damage to taxpayer’s timber improvements and lands caused by the lessee’s operations lease surface damage payments other agreements owner directly or through its disregarded entities has granted permission to unrelated third parties to conduct seismographic surveys on its land in agreements dated date two agreements date one agreement and date two agreements plr-112161-12 seismic permits a permittee is granted the right of ingress and egress over and across the subject land for such purpose subject_to all existing right-of-ways and leases the agreements require a permittee to compensate taxpayer for the value of any damage to the land including timber removed in the exercise of the permittee's use of the land seismic permit payments owner directly or through its disregarded entities also entered into agreements dated date and date each granting an unrelated third party a servitude and easement for the purposes of constructing or expanding a well site or to construct lay maintain operate repair or replace pipelines and related appurtenances certain rights under such agreements are temporary temporary easements and others are indefinite or for as long as still in use perpetual easements neither agreement conveys an interest in any minerals in or under the lands to which the easement relates as consideration for such agreements taxpayer is entitled to a a payment to compensate it for the value of any standing timber removed in connection with the placement of the pipeline or well pad and b an agreed-upon payment representing the loss of future tree growth on the lands committed to the construction of the pipeline or well pad easement payments law and analysis sec_856 provides that to qualify as a reit for any taxable_year under part ii of subchapter_m an entity must derive at least percent of its gross_income excluding gross_income from prohibited_transactions from the sources listed in sec_856 and at least percent of its gross_income excluding gross_income from prohibited_transactions from sources listed in sec_856 sec_856 and sec_856 both list among other sources rents_from_real_property and gain from the sale_or_other_disposition of real_property including interests_in_real_property and interests in mortgages on real_property which is not property described in sec_1221 sec_856 provides that subject_to the exclusions in sec_856 the term rents_from_real_property includes among other things rents from interests_in_real_property sec_1_856-4 of the income_tax regulations provides that subject_to the exceptions of sec_856 and sec_1_856-4 the term rents_from_real_property means generally the gross amounts received for_the_use_of or the right to use real_property of the real_estate_investment_trust sec_856 provides that subject_to certain exceptions the term rents_from_real_property does not include any amount received or accrued directly or plr-112161-12 indirectly with respect to any real or personal_property if the determination of such amount depends in whole or in part on the income or profits derived by any person from such property except that any amount so received or accrued shall not be excluded from the term rents_from_real_property solely by reason of being based on a fixed percentage or percentages of receipts or sales under sec_1_856-3 the term real_property means land or improvements thereon such as buildings or other inherently permanent structures thereon it also includes interests_in_real_property local law definitions are not controlling for purposes of determining the meaning of the term real_property as used in sec_856 and the regulations thereunder sec_856 provides that the term interests_in_real_property includes fee ownership and co-ownership of land or improvements thereon leaseholds of land or improvements thereon options to acquire land or improvements thereon and options to acquire leaseholds of land or improvements thereon but does not include mineral oil or gas royalty interests sec_1_856-3 provides specifically that a retained economic_interest in coal_or_iron_ore with respect to which the special provisions of sec_631 apply is within the exclusion for mineral oil or gas royalty interests sec_631 provides capital_gain or loss treatment for certain gains or losses from the disposal of coal_or_iron_ore mined in the united_states held for more than one year before such disposal by the owner thereof under any form of contract by virtue of which such owner retains an economic_interest in such coal_or_iron_ore sec_631 does not apply to income realized by any owner as a co-adventurer partner or principal in the mining of such coal_or_iron_ore and the word owner means any person who owns an economic_interest in coal_or_iron_ore in place including a sublessor sec_1_631-3 provides that bonuses received or accrued by an owner in connection with the grant of a contract of disposal shall be treated under sec_631 as received from the sale of coal_or_iron_ore to the extent attributable to coal_or_iron_ore held for more than one year sec_1_611-1 provides that an economic_interest is possessed in every case in which the taxpayer has acquired by investment any interest in mineral in place or standing timber and secures by any form of legal relationship income derived from the extraction of the mineral or severance of the timber to which he must look for a return of his capital a person who has no capital_investment in the mineral deposit or standing timber does not possess an economic_interest merely because through a contractual relation he possesses a mere economic or pecuniary advantage derived plr-112161-12 from production for example an agreement between the owner of an economic_interest and another entitling the latter to compensation_for extraction or cutting does not convey a depletable economic_interest see also 287_us_551 revrul_64_75 1964_1_cb_228 holds that where the owner of mineral- bearing real_property receives payments from its lessees that are determined primarily by reference to the amount of minerals mined the owner’s interests in the real properties are mineral royalty interests rather than real_estate_assets for purposes of sec_856 and revenues derived from its leases do not qualify as rents_from_real_property under sec_856 and the owner’s property interest was a mineral oil or gas royalty interest because the receipts fell within the normal and ordinary meaning of the term ‘royalty ’ the ruling explains the terms ‘rents' and ‘royalties' are used elsewhere in the code as denoting different concepts citing sec_543 sec_613 and a predecessor to sec_1362 sec_543 and of the code provide in pertinent part that for income_tax purposes the term personal_holding_company_income means the portion of the adjusted_ordinary_gross_income that consists of among other items rents if certain specific conditions are met and mineral oil_and_gas royalties if certain specific conditions are met sec_1_543-1 provides that the term mineral oil or gas royalties means all royalties including overriding royalties and to the extent not treated as loans under sec_636 mineral production payments received from any interest in mineral oil or gas properties sec_543 and sec_1_543-1 define rents for purposes of sec_543 to include compensation however designated for_the_use_of or right to use property revrul_70_153 1970_1_cb_139 addresses whether certain amounts received by a taxpayer are rents within the meaning of sec_543 or royalties within the meaning of sec_543 the taxpayer entered into a lease under which the lessee a producer of natural_gas and oil would pay to the taxpayer as rental the sum of one dollar per acre per year semiannually in advance commencing on the date of execution of the agreement subject_to diminution or abatement upon the bringing in of either a producing or nonproducing oil or gas well no oil or other minerals were removed from the lands covered by the lease the ruling holds that the amounts were rent because they were fixed and payable in advance for_the_use_of or the right to use plr-112161-12 the property in question and were not a share of the product or profit reserved by the owner for use of the property in 86_f3d_1526 9th cir the court found that the ordinary meaning of the term royalty is a payment made to the owner of property for permitting another to use the property and that t he payment is typically a percentage of profits or a specified sum per item sold the property is typically either an intangible_property right or a right relating to the development of natural_resources therefore the court found that it was the nature of the property the owner is permitting another to use that differentiates a royalty from rent the court based its conclusion on definitions of royalty in webster's ninth new collegiate dictionary share of the product or profit reserved by the grantor especially of an oil or mining lease and black’s law dictionary compensation_for the use of property usually copyrighted material or natural_resources share of product or profit reserved by owner for permitting another to use the property revrul_79_144 1979_1_cb_219 holds that payments received under a lease of surface rights even when measured by reference to coal mined from that area under a coal lease with a third party are not proceeds from the disposal of coal within the meaning of sec_631 but are instead ordinary_income received in return for the right to use the surface overlying such coal see also 329_f2d_393 6th cir 46_f3d_760 8th cir revrul_85_16 1985_1_cb_180 explains that a mineral royalty is generally a payment based on a fixed percentage of production or a share of net profits from production received by a person with a right to the minerals in place for permitting another to extract and take those minerals and payable only from the minerals produced or the proceeds derived from the disposition of those minerals in 481_f2d_238 5th cir cert_denied 414_us_1092 a lease between surface owners as lessor and holders of certain mineral rights as lessee required lessee to pay lessor specified amounts for well locations and other uses of the surface in addition to compensation_for all actual damage caused to the surface the court concluded that payments for the surface rights were in the nature of rental income sec_1_612-3 provides generally that a bonus received upon grant of an economic_interest in a mineral deposit constitutes ordinary_income subject_to cost_depletion as to the payor of the bonus such payment constitutes a capital_investment recoverable through depletion sec_1_612-3 provides plr-112161-12 a delay_rental is an amount_paid for the privilege of deferring development of the property and that could have been avoided by abandonment of the lease or by commencement of development operations or by obtaining production since a delay_rental is in the nature of rent it is ordinary_income to the payee and not subject_to depletion as the regulations indicate in the hands of the lessor recipient a bonus is depletable but a delay_rental is not a bonus is considered to be a payment in advance for oil_and_gas or other minerals to be extracted 293_us_322 in contrast delay rentals are not paid for oil_and_gas they have been variously described as paid merely for holding the lease open 131_f2d_577 5th cir as payments made as a condition for the continued use and possession of a defeasible_interest u s v dougan 214_f2d_511 10th cir as a penalty for failure to drill 133_fsupp_197 n e d la aff'd 236_f2d_542 5th cir as for the privilege of deferring commencement of a well 33_bta_478 acq xv-1 c b and as rents 76_f2d_766 5th cir the characterization of any particular payment required under a lease agreement as a bonus or as a delay_rental must be in the context of the entire agreement the legislative_history underlying the tax treatment of reits indicates that the central concern behind the gross_income restrictions is that a reit's gross_income should largely be composed of passive_income for example h_r rep no 86th cong 2d sess pincite 1960_2_cb_819 pincite states o ne of the principal purposes of your committee in imposing restrictions on types of income of a qualifying real_estate_investment_trust is to be sure the bulk of its income is from passive_income sources and not from the active_conduct_of_a_trade_or_business sec_1_856-3 provides that a reit that is a partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and will be deemed to be entitled to the income of the partnership attributable to such share for purposes of sec_856 the interest of a partner in the partnership's assets is determined by reference to its capital in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership remains the same in the hands of the partners for all purposes of sec_856 plr-112161-12 revrul_68_291 1968_1_cb_351 clarifying revrul_59_121 1959_1_cb_212 provides generally that the consideration received for the granting of a perpetual easement constitutes the proceeds from the sale of an interest_in_real_property and should be applied as a reduction of the cost or other basis of the portion of the land subject_to the easement royalties received during a production term are not rents_from_real_property the initial rent and delay rent are paid pursuant to leases under which it is possible that minerals will be produced and royalties will be paid like the payments in revrul_70_153 however the initial rent and delay rent represent fixed per-acre amounts received by taxpayer for_the_use_of or the right to use taxpayer’s real_property each for a one-year period they do not represent payments with respect to a retained economic_interest in coal_or_iron_ore with respect to which the special provisions of sec_631 apply or any other mineral oil or gas royalty interest held by taxpayer the lease surface damage payments seismic permit payments and easement payments in respect of temporary easements are all compensation to taxpayer for_the_use_of taxpayer’s real_property each of those payments is for_the_use_of or right to use taxpayer’s real_property and none of those payments is in exchange for minerals or is computed by reference to any amount of mineral production receipts or profits as in revrul_68_291 the perpetual easements represent sales of interests_in_real_property even though taxpayer retains legal_title to the burdened property conclusion based on the information submitted and the representations made we conclude that the initial rent delay rent lease surface damage payments seismic permit payments and easement payments in consideration for granting temporary easements constitute rents_from_real_property and thus constitute qualifying_income for purposes of sec_856 and we further conclude that gain recognized by taxpayer from the grant of a permanent easement or from the sale_or_exchange of a portion of a leased property in a nonproducing term constitutes gain from the sale_or_other_disposition of real_property for purposes of sec_856 and except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed on whether taxpayer qualifies as a reit under part ii of subchapter_m of chapter of the code plr-112161-12 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely jonathan d silver assistant to the branch chief branch office of associate chief_counsel financial institutions products
